

114 S1011 IS: State Trade and Export Promotion Utilization Program for American Small Businesses Act
U.S. Senate
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1011IN THE SENATE OF THE UNITED STATESApril 20, 2015Ms. Cantwell (for herself, Ms. Collins, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo establish a State Trade and Export Promotion Grant Program.
	
 1.Short titleThis Act may be cited as the State Trade and Export Promotion Utilization Program for American Small Businesses Act or the STEP UP for American Small Businesses Act .
		2.State trade and export promotion
 (a)In generalSection 22 of the Small Business Act (15 U.S.C. 652) is amended— (1)by redesignating subsection (l) as subsection (m); and
 (2)by inserting after subsection (k) the following:  (l)State Trade and Export Promotion Grant Program (1)DefinitionsIn this subsection—
 (A)the term eligible small business concern means a business concern that— (i)is organized or incorporated in the United States;
 (ii)is operating in the United States; (iii)meets—
 (I)the applicable industry-based small business size standard established under section 3; or (II)the alternate size standard applicable to the program under section 7(a) of this Act and the loan programs under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.);
 (iv)has been in business for not less than 1 year, as of the date on which assistance using a grant under this subsection commences;
 (v)is export ready, as determined by the Associate Administrator; and (vi)has access to sufficient resources to bear the costs associated with exporting and doing business with foreign purchasers, including the costs of packing, shipping, freight forwarding, and customs brokers;
 (B)the term program means the State Trade and Export Promotion Grant Program established under paragraph (2); (C)the term rural small business concern means an eligible small business concern located in a rural area, as that term is defined in section 1393(a)(2) of the Internal Revenue Code of 1986;
 (D)the term socially and economically disadvantaged small business concern has the meaning given that term in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A)); and
 (E)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.
 (2)Establishment of programThe Associate Administrator shall establish a trade and export promotion grant program, to be known as the State Trade and Export Promotion Grant Program, to make grants to States to carry out export programs that assist eligible small business concerns in—
 (A)participation in a foreign trade mission; (B)a foreign market sales trip;
 (C)a subscription to services provided by the Department of Commerce; (D)the payment of website translation fees;
 (E)the design of international marketing media; (F)a trade show exhibition;
 (G)participation in training workshops; (H)a reverse trade mission;
 (I)procurement of foreign consultancy services (after consultation with the Department of Commerce to avoid duplication); or
 (J)any other export initiative determined appropriate by the Associate Administrator. (3)Grants (A)Joint reviewIn carrying out the program, the Associate Administrator may make a grant to a State to increase the number of eligible small business concerns in the State that export and to increase the value of the exports by eligible small business concerns in the State.
 (B)ConsiderationsIn making grants under this subsection, the Associate Administrator may give priority to an application by a State that proposes an export program that—
 (i)focuses on eligible small business concerns as part of an export promotion program; (ii)demonstrates intent to promote exports by—
 (I)socially and economically disadvantaged small business concerns; (II)small business concerns owned or controlled by women; and
 (III)rural small business concerns; (iii)promotes exports from a State that is not 1 of the 10 States with the highest percentage of exporters that are eligible small business concerns, based upon the most recent data available from the Department of Commerce; and
 (iv)includes— (I)activities which have resulted in the highest return on investment based on the most recent year; and
 (II)the adoption of shared best practices included in the annual report of the Administration. (C)Limitations (i)Single applicationA State may not submit more than 1 application for a grant under the program in any 1 fiscal year.
 (ii)Proportion of amountsThe total value of grants made under the program during a fiscal year to the 10 States with the highest percentage of exporters that are eligible small business concerns, based upon the most recent data available from the Department of Commerce, shall be not more than 40 percent of the amounts appropriated for the program for that fiscal year.
 (iii)DurationThe Associate Administrator shall award a grant under this program for a period of not more than 2 years.
									(D)Application
 (i)In generalA State desiring a grant under the program shall submit an application at such time, in such manner, and accompanied by such information as the Associate Administrator may establish.
 (ii)Consultation to reduce duplicationA State desiring a grant under the program shall— (I)before submitting an application under clause (i), consult with applicable trade agencies of the Federal Government on the scope and mission of the activities the State proposes to carry out using the grant, to ensure proper coordination and reduce duplication in services; and
 (II)document the consultation conducted under subclause (I) in the application submitted under clause (i).
 (4)Competitive basisThe Associate Administrator shall award grants under the program on a competitive basis. (5)Federal shareThe Federal share of the cost of an export program carried out using a grant under the program shall be—
 (A)for a State that has a high export volume, as determined by the Associate Administrator, not more than 65 percent; and
 (B)for a State that does not have a high export volume, as determined by the Associate Administrator, not more than 75 percent.
 (6)Non-Federal ShareThe non-Federal share of the cost of an export program carried out using a grant under the program shall be comprised of not less than 50 percent cash and not more than 50 percent of indirect costs and in-kind contributions, except that no such costs or contributions may be derived from funds from any other Federal program.
							(7)Reports
 (A)Initial reportNot later than 120 days after the date of enactment of this Act, the Associate Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report, which shall include—
 (i)a description of the structure of and procedures for the program; (ii)a management plan for the program; and
 (iii)a description of the merit-based review process to be used in the program. (B)Annual reports (i)In generalThe Associate Administrator shall publish on the website of the Administration an annual report regarding the program, which shall include—
 (I)the number and amount of grants made under the program during the preceding year; (II)a list of the States receiving a grant under the program during the preceding year, including the activities being performed with each grant;
 (III)the effect of each grant on exports by eligible small business concerns in the State receiving the grant;
 (IV)the total return on investment for each State; and (V)a description of best practices by States that showed high returns on investment and significant progress in helping more eligible small business concerns to export.
 (ii)Notice to CongressOn the date on which the Associate Administrator publishes a report under clause (i), the Associate Administrator shall notify the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives that the report has been published.
									(8)Reviews by inspector general
 (A)In generalThe Inspector General of the Administration shall conduct a review of— (i)the extent to which recipients of grants under the program are measuring the performance of the activities being conducted and the results of the measurements; and
 (ii)the overall management and effectiveness of the program. (B)Reports (i)Pilot programNot later than 6 months after the date of enactment of the STEP UP for American Small Businesses Act, the Inspector General of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding the use of amounts made available under the State Trade and Export Promotion Grant Program under section 1207 of the Small Business Jobs Act of 2010 (15 U.S.C. 649b note).
 (ii)New STEP programNot later than 18 months after the date on which the first grant is awarded under this subsection, the Inspector General of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding the review conducted under subparagraph (A).
 (9)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $30,000,000 for each of fiscal years 2016 through 2020..
				(b)Membership of representatives of State trade promotion agencies on trade promotion coordinating
 committeeSection 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended—
 (1)in subsection (d)— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)by inserting after paragraph (1) the following:  (2)Representatives from State trade promotion agencies (A)In generalThe TPCC shall also include 1 or more members appointed by the President, after consultation with associations representing State trade promotion agencies, who are representatives of State trade promotion agencies.
 (B)TermA member appointed under subparagraph (A) shall be appointed for a term of 2 years. (C)Personnel matters (i)No compensationA member of the TPCC appointed under subparagraph (A) shall serve without compensation.
 (ii)Travel expensesA member of the TPCC appointed under subparagraph (A) shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the homes or regular place of business of the member in the performance of services for the TPCC.
 (iii)Administrative assistanceThe Secretary of Commerce, or the head of another agency, as appropriate, shall make available to a member of the TPCC appointed under subparagraph (A) administrative services and assistance, including a security clearance, as the member may reasonably require to carry out services for the TPCC.; and
 (2)in subsection (e), in the first sentence, by inserting (other than members described in subsection (d)(2)) after Members of the TPCC.